Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1-4 and 6-20) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The claims (dated 23 August 2021) distinguish the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“A system for detecting inputs at a computing device comprising:
a substrate comprising:
a top layer;
a bottom layer;
an array of capacitance sensors arranged on the bottom layer; and
an array of support locations arranged on the bottom layer adjacent the array of capacitance sensors;
a touch sensor surface arranged over the top layer of the substrate;
an array of spring elements configured to couple the substrate to a chassis and to yield to displacement of the substrate downward toward the chassis responsive to forces applied to the touch sensor surface, each spring element in the array of spring elements coupled to the substrate at a support location in the array of support locations;
a coupling plate configured to:
interposed between the array of spring elements and the substrate;
coupled to the chassis adjacent the array of spring elements;
comprising an array of perforations aligned with the array of support locations and the array of spring elements;
defining an array of capacitive coupling regions adjacent the array of perforations; and
configured to effect capacitance values of the array of capacitance sensors responsive to displacement of the substrate toward the coupling plate;
a set of spacers, each spacer in the set of spacers:
extending through a perforation in the array of perforations; and
coupling a support location, in the array of support locations, on the bottom layer of the substrate to a spring element in the array of spring elements; and
a controller configured to:
read capacitance values from the array of capacitance sensors; and
interpret force magnitudes of inputs applied to the touch sensor surface based on capacitance values read from the array of capacitance sensors;
wherein each capacitance sensor, in the array of capacitance sensors:
capacitively couples to an adjacent capacitive coupling region, in the array of capacitive coupling regions, of the coupling plate; and
moves toward the adjacent capacitive coupling region in response to application of a force on the touch sensor surface proximal the capacitance sensor.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN EARLES/Primary Examiner, Art Unit 2625